Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 2-10 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 11 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,2, 4, 11 and 20 of copending Application No. 16/389621 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they’re broader in every way.


Instant Application
Co-Pending Application
1. Regarding claim 1, Wang teaches a method for using a low-resolution spatial mapping of an environment to facilitate obstacle avoidance, said method comprising:




1. A method for dynamically generating and rendering an object bounding fence in a mixed-reality scene, the method comprising:

accessing a low-resolution spatial mapping of an environment, said low-resolution spatial mapping comprising incomplete three-dimensional (3D) data describing an object located in the environment such that the object is partially, but not completely, defined by the low-resolution spatial mapping;

4. The method of claim 1, wherein the spatial mapping is a sparse spatial mapping and is generated using a passive stereo camera system.

2. wherein the perimeter edge data describes a portion, but not all, of the one or more perimeter edge(s) of the object such that the perimeter edge data constitutes incomplete data, and wherein 


.
generating a bounding fence mesh of the environment, the bounding fence mesh identifying the 2D boundaries of the object within the environment; and
generating, based on the identified perimeter edge data, two-dimensional (2D) boundaries for the object; and

generating a bounding fence mesh of the environment, the bounding fence mesh identifying the 2D boundaries of the object within the environment; and
visually displaying the 2D boundaries as a collision warning for the object
rendering, within the mixed-reality scene, a virtual object that is representative of at least a portion of the bounding fence mesh and that visually illustrates a bounding fence around the object.




Instant Application
1
11
20

Application
1, 2, 4
1, 2, 4, 11
1, 2, 4, 11 and 20



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502.  The examiner can normally be reached on Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry T Drennan can be reached on 571-270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2618